Order entered August 5, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00163-CR

                             JOSE ANTONIO PEREZ, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-71985-U

                                          ORDER
       The Court REINSTATES the appeal.

       On July 10, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and is represented by court-appointed counsel Niles

Illich; (3) Cheryl Dixon is the court reporter who recorded the proceedings; (4) Ms. Dixon’s

explanation for the delay in filing the record is her workload; and (5) Ms. Dixon indicated she

would file the reporter’s record by July 31, 2015. We note that Ms. Dixon did not file the

reporter’s record by July 31, 2015.

       We ORDER Cheryl Dixon, official court reporter of the 291st Judicial District Court, to

file the reporter’s record within FIVE DAYS of the date of this order. Because the record is
already nearly four months overdue, no further extensions will be granted. If the record is not

filed within the time specified, the Court will utilize the available remedies, which may including

ordering that Cheryl Dixon not sit as a court reporter until she files the record in this appeal.

       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Cheryl Dixon, official court reporter, 291st

Judicial District Court; and to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE